DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding to claims 9-14, the claim is not directed to statutory subject matter. The claims broadly cover transient, propagating signals. Since a claim to a "computer readable storage media" reasonably broadly covers both forms of non-transitory tangible media and transient, propagating signals, it necessarily covers non-statutory subject matter. This is so because transient, propagating signals are not patentable subject matter. See In re Nuijten, 500 F.3d 1346, 1356 (Fed. Cir. 2007). The four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of §101 even if the subject matter is otherwise new and useful. We must therefore determine whether any of the four categories encompass the claims on appeal, and it is appropriate to consider each of the categories in turn. In re Nuijten, 500 F.3d at 1354 (Fed. Cir. 2007). Because the scope of the claims is such that they include subject matter not patent-eligible under §101, the claims must be rejected under §101 as covering nonstatutory subject matter. See also "Subject Matter Eligibility of Computer Readable Media," Notice of the Director, Jan. 26, 2010; http ://www.uspto. gov/patents/law/notices/10 l_crm_20100127 .pdf.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 14-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longo et al. (US 2019/0228367 A1).
As to claims 1, 9 and 15, Longo discloses a computer-implemented method/program product/system for adjusting a driving setting for an autonomous vehicle, the computer-implemented method comprising: selecting, by one or more computer processors, a driving profile from one or more driving profiles as a driving setting for the autonomous vehicle at a beginning of a trip (para. 0079-0081); monitoring, by the one or more computer processors, one or more reactions from the one or more occupants during the trip (para. 0081, 0084); and adjusting, by the one or more computer processors, the driving setting based on the one or more reactions (para. 0081, 0083-0084, 0088).
As to claim 6, Longo discloses selecting the driving profile from one or more driving profiles further comprises: retrieving, by the one or more computer processors, the driving profile from a database (para. 0075).
As to claims 7, 14 and 20, Longo discloses wherein monitoring the one or more reactions further comprises: determining, by the one or more computer processors, a baseline stress level (para. 0019, 0024) of the one or more occupants before the trip, wherein the stress level can be detected by facial expression, blood pressure and heart rate via sensors (para. 0069, 0073); and determining, by the one or more computer processors, a trip stress level of the one or more occupants during the trip (para. 0084).
As to claim 8, Longo discloses adjusting the driving setting based on the one or more reactions further comprises: dynamically adjusting, by the one or more computer processors, the driving setting to a more conservative driving profile until the trip stress level is less than or equal to the baseline stress level (para. 0088).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Longo in view of Al-Dahle et al. (US 2018/0208209 A1).
As to claims 2, 10 and 16, Longo does not explicitly disclose determining, by the one or more computer processors, if the one or more driving profiles exist for the one or more occupants at a beginning of the trip; and responsive, by the one or more computer processors, to the one or more driving profiles does not exist, selecting a predetermined default driving profile as the driving setting for the autonomous vehicle. However, Al-Dahle teaches determining if the one or more driving profiles exist for the one or more occupants at a beginning of the trip (para. 0067); and responsive, by the one or more computer processors, to the one or more driving profiles does not exist, selecting a predetermined default driving profile as the driving setting for the autonomous vehicle (para. 0067, new profile). Therefore, given the teaching of Al-Dahle, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the method/system of Longo by employing the well-known or conventional features of using new/default profile when no pre-existed profile for the occupant, to provide the occupant with a profile for riding the autonomous vehicle.
As to claims 3, 11 and 17, Al-Dahle further teaches creating, by the one or more computer processors, a new driving profile (para 0067) at the end of the trip based on the adjusted driving setting; and storing, by the one or more computer processors, the new driving profile for at least one of the one or more occupants (Fig. 4-5).
Claims 4-5, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Longo and Al-Dahle, as applied to claims 2, 11 and 16 above, further in view of Pendelton et al. (US 2020/0130703 A1).
As to claims 4, 12 and 18, Longo and Al-Dahle do not explicitly teach responsive to the one or more driving profiles does exist, determining, by the one or more computer processors, if there are more than one driving profile from the one or more driving profiles; determining, by the one or more computer processors, a number of occupants on the trip based on the one or more occupants at the beginning of the trip; and responsive to determining that there are more than one driving profile, selecting, by the one or more computer processors, one driving profile using a predetermined weighted average. However, Pendelton teaches responsive to the one or more driving profiles (para. 0172)does exist, determining, by the one or more computer processors, if there are more than one driving profile from the one or more driving profiles; determining, by the one or more computer processors, a number of occupants (para. 0196) on the trip based on the one or more occupants at the beginning of the trip; and responsive to determining that there are more than one driving profile, selecting, by the one or more computer processors, one driving profile using a predetermined weighted average (para. 0156, 0194, 0228, 0231). Therefore, given the teaching of Pendelton, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the method/system of Longo by employing the well-known or conventional features of determine a driving profile using weighted average for multiple occupants inside the autonomous vehicle, to ensure most of the occupants a comfortable ride.
As to claims 5, 13 and 19, Al-Dahle further teaches determining, by the one or more computer processors, if using the predetermine weighted average of the driving profile can be selected (para. 0067) and responsive to determining that using the predetermine weighted average cannot be selected, selecting, by the one or more computer processors, the predetermined default driving profile (para. 0067, new profile).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661